Citation Nr: 1545777	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a tick bite.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right arm disorder.  

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left arm disorder.  

5.  Whether new and material evidence has been submitted to reopen the claim for service connection for a nervous disorder.  

6.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disorder.  



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from November 1973 to November 1976.  

This matter comes before the Board of Veterans' Appeals on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The issues of entitlement to service connection for a stomach disorder, and whether new and material evidence has been submitted to reopen the claims for left arm disorder, right arm disorder, nervous disorder, and a low back disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The appellant does not have a chronic disability associated with a tick bite  in service or thereafter.  


CONCLUSION OF LAW

The criteria for service connection for residuals, tick bite, have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a)  (West 2014); 38 C.F.R. § 3.159(b) (2015).  A May 2010 letter satisfied the duty to notify provisions for the tick bite residuals claim. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). The appellant's service treatment records, and private treatment records have also been obtained.  The appellant was provided a VA medical examination in July 2010.  This claim turns on whether the appellant has a current disability pertaining to this matter.  The report is adequate as it is based upon consideration of the appellant's prior medical history so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met for this claim.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters which can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.   

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 14 (1992)  (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Without proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The appellant contends that he has residuals of a tick bite that occurred during active service.  

The appellant's service treatment records indicate that he sustained a tick bite of the right leg in June 1975.  It was indicated that it could be infected.  He was returned to duty.  No other findings, treatment, or diagnosis related to a tick bite was made during service.  

In a July 2010 VA examination,  the appellant reported that he sustained a tick bite of the right leg in service.  He stated that he had a rash the next day, but he was not further treated for the tick bite, nor was there any documented illness secondary to the tick bite during or after service.  The diagnosis was tick bite, 35 years remote, without residual.  The examiner stated that the appellant did not have any condition related to a remote tick bite; therefore, he provided no medical opinion.  

In consideration of this evidence, the Board finds that the competent and credible evidence of record fails to demonstrate a present disability.  The Board notes that a diagnosis rendered prior to the claims period may be sufficient to constitute a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the appellant's case, the Board does not find that the evidence in the service treatment records or since that time, forms a basis for finding the existence of a current disability during the claims period.  While a tick bite was noted in service, no subsequent underlying pathology or disability was ever identified.  Thus, in this case, the appellant's claim does not reach back to grasp a current disability from service.  Therefore, the current disability element of the claim is not substantiated.  

The Board is cognizant of the appellant's lay assertion that, essentially, he had a tick bite in service and he is claiming service connection for that tick bite.  However, the appellant has not stated, nor does the record show, that he suffers from a residual of the tick bite.  Moreover, the appellant, even if he were to allege a residual, is unable to diagnose himself with a disease associated with a tick bite, as he lacks the requisite medical expertise to ascertain the cause of that symptom.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau, 492 F.3d at 1372.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted).  Again, the appellant himself has not indicated a residual as a result of the tick bite.  A tick bite alone does not constitute a disability.  Without an underlying disability associated with the inservice tick bite, service connection cannot be established. 

As the evidence fails to demonstrate a present disability, or even an in-service disability associated with the symptoms of a tick bite, the preponderance of the evidence is against the claim of service connection for residuals of a tick bite.  There is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a tick bite is denied.  


REMAND

The appellant claims service connection for a stomach condition based upon service incurrence.  He had stomach complaints in service and now thereafter, has had polypectomies since then, which he attributes to his service.  He also maintains that he has submitted sufficient evidence to reopen the claims for service connection for his left and right arm, low back, and nervous disorders.  

The appellant's February 2014 statement of the case (SOC) indicated that VA treatment records from March 2013 to February 2014 have been considered in connection with these claims.  However, no VA treatment records have been associated with the virtual file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.  

Additionally, there are VA examination reports of July 2010 and May 2013 related to the appellant's claims of bilateral arm, low back, and stomach disorders.  As to the bilateral arms and low back disorders, a VA examination was not necessary, since, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  38 C.F.R. § 3.159(c)(1).  However, the United States Court of Appeals for Veterans Claims has held that, once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion).  As to the aforementioned issues, no real rationale was given as to why the appellant's colon polyps (stomach disorder) and left arm and low back disorders are not associated with service, only that he was seen on one occasion in service for these complaints.  Neither the appellant's statements nor the medical report from the Crawford Chiropractor Center, in the case of his arms and low back, were addressed.  Moreover, the May 2013 VA examination indicated that an MRI was performed, but the report thereof is incomplete, as pages are missing from the report.  Examinations have been provided in these instances, and since provided, must be accurate, articulate, and provide sound reasoning and rationale for the opinions.  Therefore, further examination must be performed in connection with the appellant's stomach disorder and bilateral arms and low back disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ, to include all VA outpatient treatment records, specifically to include those from the Salisbury VA outpatient treatment clinic, dated from March 2013 to February 2014, addressed in the appellant's SOC.  

The AOJ must also insure that the complete MRI report, noted at the May 2013 VA examination, is of record.

2.  Following completion of the above, the appellant should undergo appropriate VA examination to determine the nature and etiology of any bilateral arm and low back disorder he may have.  All indicated studies, to include EMG for the arms disorder and MRI for the low back disorder  should be performed.  The examiner should review the entire claims folder, to include VA outpatient treatment records, and the January 2008 report of the Crawford Chiropractor Center, and his/her report should include discussion of the Veteran's documented medical history and assertions.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the appellant's left or right arm disorder, if any, or low back disorder, if any, is of service onset or otherwise related thereto.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3.  Following completion of the development requested in paragraph 1, above, the appellant should undergo appropriate VA examination to determine the nature and etiology of any stomach (gastrointestinal) disorder he may have.  All indicated studies, should be performed.  The examiner should review the entire claims folder and his/her report should include discussion of the Veteran's documented medical history and assertions.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the appellant's claimed stomach (or other gastrointestinal) disorder, if any, is of service onset or otherwise related thereto.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

4.  Thereafter, the claims should be readjudicated.  If any claim remains denied, the appellant should be provided a supplemental statement of the case and afforded the opportunity to respond.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


